In the United States Court of Federal Claims
                                             No. 22-40
                                        Filed: April 7, 2022

                                               )
CARLOS A. ALFORD,                              )
                                               )
                       Plaintiff,              )
                                               )
v.                                             )
                                               )
THE UNITED STATES,                             )
                                               )
                       Defendant.              )
                                               )

                                             ORDER

        Plaintiff Carlos A. Alford, proceeding pro se, filed a complaint with this Court alleging,
inter alia, that the National Aeronautics and Space Administration (“NASA”) defamed his
character by “[i]mputing that [plaintiff] is unable or lacks the integrity to perform [his]
employment duties” and that he “lack[ed] ability” for the position. Complaint, Exhibit 1
(Amended Complaint) at 3, ECF No. 1 [hereinafter Am. Compl.].

        On February 1, 2022, the Court ordered plaintiff to show cause as to why this Court has
jurisdiction over his claims. See Show Cause Order, ECF No. 9. On March 2, 2022, plaintiff
responded to the Court’s Order. See Plaintiff’s Response to Show Cause Order, ECF No. 10
[hereinafter Pl.’s Resp.]. After careful review of plaintiff’s Complaint and Response to the
Court’s Show Cause Order, the Court determines it does not have jurisdiction and therefore must
dismiss the Complaint. See R. Ct. Fed. Cl. 12(h)(3).

        Plaintiff brings this claim under the Tucker Act, 28 U.S.C. § 1491. Pl.’s Resp. at 1. The
Tucker Act grants the Court of Federal Claims subject-matter jurisdiction over claims brought
against the United States that are grounded on a money-mandating source of law and do not
sound in tort. 28 U.S.C. § 1491(a)(1). If the Court “determines at any time that it lacks subject-
matter jurisdiction,” it must dismiss the action. R. Ct. Fed. Cl. 12(h)(3).

         Plaintiff has the burden of demonstrating that this Court has jurisdiction over his claims.
See Reynolds v. Army & Air Force Exchange Serv., 846 F.2d 746, 748 (Fed. Cir. 1988). And
while pro se plaintiffs are given “leeway on procedural matters, such as pleading requirements,”
McZeal v. Sprint Nextel Corp., 501 F.3d 1354, 1356 (Fed. Cir. 2007), this leniency does not
lessen the plaintiff’s jurisdictional burden. See Ibrahim v. United States, 799 Fed. Appx. 865,
867 (Fed. Cir. 2020) (citing Kelley v. Sec’y, United States Dep't of Labor, 812 F.2d 1378, 1380
(Fed. Cir. 1987)). Demonstrating this Court’s jurisdiction is generally a low bar. See, e.g.,
Columbus Reg’l Hosp. v. United States, 990 F.3d 1330, 1341 (Fed. Cir. 2021) (“As a general
rule, if a plaintiff alleges breach of a contract with the government, the allegation itself confers

                                                   1
power on the Claims Court to decide whether the claim has merit.”). Claims that are “factually
frivolous,” however, fall outside of this Court’s jurisdiction. See, e.g., Spencer v. United States,
98 Fed. Cl. 349, 356 (2011). These are claims supported by facts that are “clearly baseless,” or
“rise to the level of the irrational or the wholly incredible.” Id. Determining whether a claim is
factually frivolous is within this Court’s discretion. See id. (citing Denton v. Hernandez, 504
U.S. 25, 33 (1992)).

         Upon sua sponte review, the Court finds that plaintiff fails to plead a non-frivolous claim
for relief. See Spencer, 98 Fed. Cl. at 356. Plaintiff’s allegations, including alleged false
statements from NASA’s hiring panel regarding plaintiff’s “critical competencies” “designed so
that [plaintiff] could be passed over and not hired for the job” and that he “was lied against so
that defendant could give job to [sic] friend,” fall into the category of being “clearly baseless.”
Id.; Complaint at 1, ECF No. 1; Am. Compl. at 4–5. Therefore, this Court does not have
jurisdiction over plaintiff’s claims and must dismiss the Complaint.

        Accordingly, plaintiff’s Complaint is DISMISSED, sua sponte, pursuant to Rule
12(h)(3) of the Rules of the United States Court of Federal Claims. The Clerk of Court is hereby
directed to take the necessary steps to dismiss this matter.

       IT IS SO ORDERED.
                                                      s/   Loren A. Smith
                                                      Loren A. Smith,
                                                      Senior Judge




                                                  2